Citation Nr: 1332246	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  07-22 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a pelvic fracture. 

2.  Entitlement to service connection for a neck disability. 

3.  Entitlement to service connection for a left leg disability. 

4.  Entitlement to service connection for status-post laceration of the right hand. 

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of dental trauma for dental treatment purposes. 

6.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a left eye injury. 

7.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for degenerative changes of the lumbar spine. 

8.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a right ankle injury. 

9.  Entitlement to an effective date earlier than May 21, 2003 for the grant of nonservice-connected pension. 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active duty service from March 1972 to March 1973, and received an other than honorable discharge.  He had a second period of military service from May to November 1966, and received an honorable discharge. 

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By that rating action, the RO denied service connection for residuals of a pelvic fracture, neck and left leg disabilities and status-post laceration of the right hand.  The RO also determined that new and material evidence had not been received to reopen previously denied claims for service connection for residuals of dental trauma for dental treatment purposes, left eye disability, degenerative changes of the lumbar spine, and right ankle disabilities.  The Veteran appealed this rating action to the Board. 

This appeal also stems from a November 2007 rating action.  By that particular rating action, the RO granted entitlement to nonservice-connected pension benefits, effective the date of May 21, 2003, the date VA received the Veteran's initial claim for this benefit.  The Veteran appealed the RO's assignment of an effective date of May 21, 2003, to the Board. 

In April 2013, the Vietnam Veterans of America (VVA) withdrew its representation of the Veteran in the instant appeal before the Board.  (See VVA's April 2013 Motion For Withdraw of Service By A Representative).  The Board informed the Veteran in an August 2013 letter that he had 30 days from the date of the letter to appoint another representative/attorney/agent to represent him in the current appeal.  The Veteran did not respond to the Board's August 2013 letter.  Therefore, the Board has determined he is proceeding in this appeal pro se. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran initially requested a hearing before a Veterans Law Judge at a local RO (i.e., Travel Board (TB) hearing)) in his timely June 2007 substantive appeal, VA Form 9; a hearing was scheduled for January 12, 2010.  However, the Veteran subsequently failed to appear for that hearing.  A second TB Board hearing was scheduled for May 15, 2012.  In a written statement, received by the RO in May 2012, the Veteran stated that he had failed to appear for his TB hearing earlier that month because of medical reasons (ruptured femoral tendon of the left leg) and automotive problems (financially unable to make necessary repairs to his motor vehicle), and that he therefore desired that a new hearing be scheduled for no earlier than 6 months after May 2012.  

On the basis of the foregoing, the Board finds that the Veteran has demonstrated good cause for failing to appear for his scheduled May 2012 Board hearing. 38 C.F.R. § 20.702(d) (2013). As good cause has been demonstrated by the Veteran, the Board finds that a remand is appropriate in this case so that he may be rescheduled for a hearing before a Veterans Law Judge at his local RO.

Accordingly, the case is REMANDED to the RO for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge, either by videoconference or in person at the RO, whichever affords the earliest opportunity, and notify him of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims files, and if the Veteran withdraws his request for this hearing or does not appear for it on the date scheduled, such must be documented in the claims files.
   
The Veteran as the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


